Treat, D. J.
The demand of libellant, as mariner, is for the sum of $39, and respondent tendered $30.30. It seems that for a previous voyage it was agreed that libellant should receive five dollars more a month than roustabouts, and that he consequently, was paid at the rate of $35 per month. On the following voyage, which is that in question, roustabouts received per agreement $4-0 jper month; and, therefore, libel-lant demands at the rate of $45 per month, and shows, by satisfactory evidence, that the difference for classes of service mentioned is as charged.
Mariners are wards of the court, and as such are to be pro*751tected, not to the inj ury of respondents, but to secure them their just wages. It is very easy for officers of vessels to engage mariners at a fixed rate, and if they do not do so the courts must allow them the highest rates existing at the time at the port of departure.
Under this rule libellant will take his decree for $39, interest, and costs.